Tompkins, J.,
delivered the opinion of the Court.
Evans, the plaintiff in this Court was summoned to appear at the April term of the Circuit Court of Cape Girardeau county, for the year 1824, to answer the State of Missouri in Chancery. Both parties appeared at that term, and continued the case, without answer, to the August term of said Court; at which term, no answer being filed, the State took a final decree, and the defendant below appealed.
The complainant might have set the cause for hearing at the August term, or at the April term, have taken the bill for confessed: (Geyer’s Digest, p. 106, sec. 4); but having failed to do either, nothing more could be done at the August term. The decree should have been interlocutory, and have been made absolute at the next succeeding term : (See Geyer’s Digest, p. 112, see. 16). It was urged, that no point could be decided here,but such as the Circuit Court had expressly decided on before: (See Acts of 1821, sec. 57, p. 92). This act regulates proceedings at law, and not in Chancery; and even if it were made for such purpose, it does not apply to this case, where the error committed is in the final judgment of the Court.
The judgment of the Circuit Court is reversed, and the cause remanded for further proceedings in that Court. The appellant is allowed his costs in this Court.